
	
		II
		110th CONGRESS
		1st Session
		S. 1397
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2007
			Mr. Lieberman (for
			 himself, Mr. Hagel,
			 Ms. Cantwell, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the allocation of visas for certain highly
		  skilled workers and to reduce fraud and abuse in certain visa programs for
		  aliens working temporarily in the United States.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Skilled Worker Immigration and
			 Fairness Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. H–1B visas.
					Sec. 3. Employment-based immigration.
					Sec. 4. H–1B visa fraud and abuse protections.
				
			2.H–1B
			 visas
			(a)Exemptions to
			 numerical limitations
				(1)In
			 generalSection 214(g)(5) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(g)(5)) is amended—
					(A)in subparagraph
			 (C), by striking until the number of aliens who are exempted from such
			 numerical limitation during such year exceeds 20,000. and inserting
			 or has been awarded a medical specialty certification based on
			 post-doctoral training and experience in the United States; or;
			 and
					(B)by adding at the
			 end the following:
						
							(D)has earned a
				masters or higher degree in science, technology, engineering, or mathematics
				from an institution of higher education outside of the United
				States.
							.
					(2)ApplicabilityThe
			 amendments made by paragraph (1) shall apply to—
					(A)any petition or
			 visa application pending on the date of the enactment of this Act; and
					(B)any petition or
			 visa application filed on or after such date.
					(b)Market-based
			 visa limitsSection 214(g) of such Act (8 U.S.C. 1184(g)), as
			 amended by subsection (a), is further amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking (beginning with fiscal year
			 1992); and
					(B)in subparagraph
			 (A), by striking clauses (i) through (vii) and inserting the following:
						
							(i)115,000 in fiscal year 2007;
				and
							(ii)in fiscal year 2008, and in each
				subsequent fiscal year, the greater of—
								(I)115,000; or
								(II)the number calculated under paragraph
				(9);
								;
					(2)in paragraph
			 (8)—
					(A)in subparagraph
			 (B), by striking clause (iv); and
					(B)by striking
			 subparagraph (D);
					(3)by redesignating
			 paragraphs (9), (10), and (11) as paragraphs (10), (11), and (12),
			 respectively; and
				(4)by inserting
			 after paragraph (8) the following:
					
						(9)If the numerical limitation under
				paragraph (1)(A)—
							(A)is reached during a given fiscal year,
				the numerical limitation under paragraph (1)(A) for the subsequent fiscal year
				shall be equal to the lesser of—
								(i)120 percent of the numerical
				limitation for the given fiscal year; or
								(ii)180,000; and
								(B)is not reached during a given fiscal
				year, the numerical limitation under paragraph (1)(A) for the subsequent fiscal
				year shall be equal to the numerical limitation for the given fiscal
				year.
							.
				3.Employment-based
			 immigration
			(a)In
			 generalSection 201(b)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
				
					(F)Aliens who have earned a master's or
				higher degree from an accredited university in the United States.
					(G)Aliens who—
						(i)have earned an advanced degree in
				science, technology, engineering, or mathematics; and
						(ii)have been working in a related
				field in the United States under a nonimmigrant visa during the 3-year period
				preceding their application for an immigrant visa under section 203(b).
						(H)Aliens who—
						(i)are described in subparagraph (A)
				or (B) of section 203(b)(1); or
						(ii)have received a national interest
				waiver under section 203(b)(2)(B).
						(I)The immediate relatives of an alien
				who is admitted as an employment-based immigrant under section
				203(b).
					.
			(b)Adjustment of
			 status for employment-based immigrants
				(1)In
			 generalSection 245 of the Immigration and Nationality Act (8
			 U.S.C. 1255) is amended by adding at the end the following:
					
						(n)Adjustment of
				status to employment-based immigrant
							(1)EligibilityAn
				alien, and any eligible dependents of such alien, may file an application for
				adjustment of status with the Secretary of Homeland Security, whether or not an
				employment-based immigrant visa is immediately available at the time the
				application is filed, if—
								(A)a petition filed
				under subparagraph (E) or (F) of section 204(a)(1) on behalf of the alien has
				been approved; or
								(B)in the discretion
				of the Secretary, the adjudication of such petition is pending.
								(2)Visa
				availabilityAn application filed under paragraph (1) may not be
				approved until the appropriate employment-based immigrant visa becomes
				available under section 203(b).
							(3)FeesIf
				an employment-based immigrant visa is not available on the date on which an
				application is filed under paragraph (1), a supplemental fee of $500 shall be
				paid on behalf of the beneficiary of such application. Such fee may not be
				charged with respect to any dependent accompanying or following to join such
				beneficiary.
							(o)Extension of
				employment authorization and advanced parole documentThe
				Secretary of Homeland Security—
							(1)shall issue a
				3-year employment authorization and 3-year advanced parole document to any
				beneficiary of an application for adjustment of status if a petition has been
				filed or is pending under subparagraph (E) or (F) of section 204(a)(1);
				and
							(2)may adjust fees
				assessed under this section in accordance to the 3-year period of validity
				assigned to the employment authorization or advanced parole documents issued
				under subparagraph
				(1).
							.
				(2)Use of
			 feesSection 286 of such Act (8 U.S.C. 1356) is amended—
					(A)in subsection
			 (m), by striking provisions of law, all adjudication fees and
			 inserting provision of law, all adjudication fees and the fees collected
			 under section 245(n)(3); and
					(B)in subsection
			 (n)—
						(i)by
			 striking All deposits and inserting the following: (1)
			 Except as provided in paragraph (2), all deposits; and
						(ii)by
			 adding at the end the following:
							
								(2)All deposits in the Immigration
				Examinations Fee Account that were originally collected under section 245(n)(3)
				shall be used to clear security background check
				delays.
								.
						(c)ApplicabilityThe
			 amendments made by subsections (a) and (b) shall apply to any visa
			 application—
				(1)pending on the
			 date of the enactment of this Act; or
				(2)filed on or after
			 such date.
				4.H–1B visa fraud
			 and abuse protections
			(a)Prohibition
			 against advertising exclusively to H–1B nonimmigrantsSection
			 212(n)(1) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)) is
			 amended—
				(1)by redesignating
			 subparagraph (G) as subparagraph (H);
				(2)by inserting
			 after subparagraph (H), as redesignated, the following:
					
						(I)The employer has not advertised the
				available jobs specified in the application in an advertisement that states or
				indicates that—
							(i)the jobs are only available to
				persons who are, or may become, H–1B nonimmigrants; or
							(ii)persons will receive priority or
				preference in the hiring process because they are, or may become, H–1B
				nonimmigrants.
							;
				and
				(3)in the
			 undesignated paragraph at the end, by striking The employer and
			 inserting the following:
					
						(K)The
				employer
						.
				(b)Limit on
			 percentage of H–1B employeesSection 212(n)(1) of such Act, as
			 amended by this section, is further amended by inserting after subparagraph
			 (I), as added by subsection (a)(1), the following:
				
					(J)If the employer employs 50 or more
				employees in the United States, not more than 50 percent of such employees are
				H–1B
				nonimmigrants.
					.
			(c)Safeguards
			 against fraud and misrepresentation in application review
			 processSection 212(n)(1)(K) of such Act, as designated by
			 subsection (a)(2), is amended—
				(1)by inserting
			 , clear indicators of fraud, misrepresentation of material fact,
			 after completeness;
				(2)by striking
			 or obviously inaccurate and inserting , presents clear
			 indicators of fraud or misrepresentation of material fact, or is obviously
			 inaccurate; and
				(3)by adding at the
			 end the following: If the Secretary’s review of an application
			 identifies clear indicators of fraud or misrepresentation of material fact, the
			 Secretary may conduct an investigation and hearing under paragraph
			 (2)..
				(d)Investigations
			 by department of laborSection 212(n)(2) of such Act is
			 amended—
				(1)in subparagraph
			 (A), by striking 12 months and all that follows and inserting
			 24 months after the date of the failure or misrepresentation,
			 respectively. Upon the receipt of such a complaint, the Secretary may initiate
			 an investigation to determine if such a failure or misrepresentation has
			 occurred.;
				(2)in subparagraph
			 (C)(i)—
					(A)by striking
			 a condition of paragraph (1)(B), (1)(E), or (1)(F) and inserting
			 a condition under subparagraph (B), (C), (E), (F), (H), (I), or (J) of
			 paragraph (1); and
					(B)by striking
			 paragraph (1)(C), (1)(D), or (1)(G)(i)(I) and inserting
			 subparagraph (C), (D) or (G)(i)(I) of paragraph (1);
					(3)in subparagraph
			 (G)—
					(A)in clause (i), by
			 striking if the Secretary and all that follows and inserting
			 with regard to the employer’s compliance with the requirements under
			 this subsection.;
					(B)in clause (ii),
			 by striking and whose identity and all that follows through
			 failure or failures. and inserting the Secretary of Labor
			 may conduct an investigation into the employer’s compliance with the
			 requirements under this subsection.;
					(C)in clause (iii),
			 by striking the last sentence;
					(D)by striking
			 clauses (iv) and (v);
					(E)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (iv), (v), and (vi),
			 respectively;
					(F)in clause (iv),
			 as redesignated, by striking meet a condition and all that
			 follows and inserting comply with the requirements under this
			 subsection, unless the Secretary of Labor receives the information not later
			 than 24 months after the date of the alleged failure.;
					(G)by amending
			 clause (v), as redesignated, to read as follows:
						
							(v)The Secretary of Labor shall provide
				notice to an employer of the intent to conduct an investigation. The notice
				shall be provided in such a manner, and shall contain sufficient detail, to
				permit the employer to respond to the allegations before an investigation is
				commenced. The Secretary is not required to comply with this clause if the
				Secretary determines that such compliance would interfere with an effort by the
				Secretary to investigate the employer or secure the employer’s compliance with
				this subsection. A determination by the Secretary under this clause is not
				subject to judicial
				review.
							;
					(H)in clause (vi),
			 as redesignated, by striking An investigation and all that
			 follows through the determination. and inserting If the
			 Secretary of Labor, after an investigation under clause (i) or (ii), determines
			 that a reasonable basis exists to make a finding that the employer has failed
			 to comply with the requirements under this subsection, the Secretary shall
			 provide interested parties with notice of such determination and an opportunity
			 for a hearing in accordance with section 556 of title 5, United States Code,
			 not later than 120 days after the date of such determination.;
			 and
					(I)by adding at the
			 end the following:
						
							(vii)If the Secretary of Labor, after a
				hearing, finds a reasonable basis to believe that the employer has violated a
				requirement under this subsection, the Secretary may impose a penalty under
				subparagraph
				(C).
							;
					(4)by redesignating
			 subparagraph (I) as subparagraph (J).
				(e)Additional
			 department of labor employees
				(1)In
			 generalThe Secretary of Labor is authorized to hire 200
			 additional employees to administer, oversee, investigate, and enforce programs
			 involving H–1B nonimmigrant workers.
				(2)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this subsection.
				(f)Schedule of
			 feesSection 214(c)(12)(C) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(c)(12)(C)) is amended by striking $500 and
			 inserting $1,000.
			(g)Information
			 sharing between department of labor and department of homeland
			 securitySection 212(n)(2) of such Act, as amended by this
			 section, is further amended by inserting after subparagraph (H) the
			 following:
				
					(I)If any information contained in the
				materials submitted by employers of H–1B nonimmigrants as part of the
				adjudication process indicates that the employer is not complying with the
				requirements under this subsection, the Director of United States Citizenship
				and Immigration Services shall provide such information to the Secretary of
				Labor. The Secretary may initiate and conduct an investigation and hearing
				under this paragraph after receiving such
				information.
					.
			(h)AuditsSection
			 212(n)(2)(A) of such Act, as amended by this section, is further amended by
			 adding at the end the following: The Secretary may conduct surveys
			 regarding the degree to which employers comply with the requirements under this
			 subsection and may conduct annual compliance audits of employers of H–1B
			 nonimmigrants. The Secretary shall conduct annual compliance audits of not less
			 than 1 percent of the employers of H–1B nonimmigrants during the applicable
			 calendar year. The Secretary shall conduct annual compliance audits of each
			 employer with more than 100 employees who work in the United States if more
			 than 15 percent of such employees are H–1B nonimmigrants..
			(i)PenaltiesSection
			 212(n)(2)(C) of such Act, as amended by this section, is further
			 amended—
				(1)in clause (i)(I),
			 by striking $1,000 and inserting $2,000;
				(2)in clause
			 (ii)(I), by striking $5,000 and inserting
			 $10,000; and
				(3)in clause
			 (vi)(III), by striking $1,000 and inserting
			 $2,000.
				(j)Information
			 provided to H–1B nonimmigrants upon visa issuanceSection 212(n)
			 of such Act, as amended by this section, is further amended by adding at the
			 end the following:
				
					(6)(A)Upon providing H–1B
				nonimmigrant status to an alien in the United States, the office processing the
				petition for such status shall provide the applicant with—
							(i)a brochure outlining the employer’s
				obligations and the employee’s rights under Federal law, including labor and
				wage protections; and
							(ii)the contact information for Federal
				agencies that can offer more information or assistance in clarifying employer
				obligations and workers’ rights.
							(B)Upon issuing an H–1B nonimmigrant
				visa to an alien outside the United States, the officer of the Department of
				State shall provide the applicant with the items described in clauses (i) and
				(ii) of subparagraph
				(A).
						.
			
